Exhibit 10.4
 
This instrument prepared by
And when recorded deliver to:
 
Daniel D. White, Esq.
LAW OFFICE OF DANIEL D. WHITE
One Corporate Plaza Drive, Suite 110
Newport Beach, California 92660-7924
 
STATE OF FLORIDA
COUNTY OF DUVAL
 
MORTGAGE AND SECURITY AGREEMENT
 
THIS MORTGAGE AND SECURITY AGREEMENT (this "Mortgage") is dated June 24, 2013,
from INSPIRED BUILDERS, INC., a Nevada corporation, whose address is 233
Wilshire Boulevard, Santa Monica, CA 90401 (hereinafter the "Mortgagor"), to
BONAIR, LLC, a Nevada limited liability company, whose address is One Corporate
Plaza Drive, Suite 110, Newport Beach, CA 92660 (hereinafter the "Mortgagee"),
WITNESSETH:
 
THIS IS A FIRST MORTGAGE.
 
SECTION 1
 
1.1              PREMISES. The Mortgagor, for and inconsideration of the
premises, as security for the Secured Indebtedness,
as that term is hereinafter defined, and other good and valuable consideration,
the receipt of which is hereby acknowledged, does hereby bargain, sell, convey
and grant unto the Mortgagee, its successors and assigns, the following
(hereinafter collectively the "Premises"):
 
(a)           REAL PROPERTY. That certain real property (the "Real Property")
lying and being in Duval County, Florida, and being more particularly described
as follows:
 
SEE EXHIBIT "A" ATTACHED HERETO AND INCORPORATED HEREIN
 
(b)           IMPROVEMENTS. All buildings, structures and improvements of every
nature whatsoever now or hereafter situated on the Real Property, all building
materials, plans, specifications, drawings and books and records pertaining to
design or construction of any buildings, structures and improvements now or
hereafter situated on the Real Property, and all gas and electric fixtures,
radiators, heaters, engines and machinery, boilers, ranges, elevators and
motors, plumbing and heating fixtures, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantles, air conditioning
apparatus, refrigeration plants, refrigerators, cooking apparatus and
appurtenances, window screens, awnings and storm sashes which are or shall be
attached to said buildings, structures or improvements and all other
furnishings, fixtures, machinery, equipment, appliances, materials, chattels,
inventory, accounts, farm products, consumer goods, general intangibles and
personal property of every kind and nature whatsoever now or hereafter owned by
the Mortgagor and located in, on or about or used or intended to be used with or
in connection with the use, operation and enjoyment of the Real Property,
including all extensions, additions, improvements, betterments, after-acquired
property, renewals, replacements and substitutions, or proceeds from a permitted
sale of any of the foregoing, and all the right, title and interest of the
Mortgagor in any such furnishings, furniture, fixtures, machinery, equipment,
appliances, and personal property subject to or covered by any prior security
agreements, conditional sales contract, chattel mortgage or similar liens or
claims, all of which are hereby declared and shall be deemed to be fixtures and
accessions to the Real Property and part of the Premises as between the parties
hereto and all persons claiming by, through or under them.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)          APPURTENANCES. All easements, rights-of-way, strips and gores of
land, vaults, streets, ways, alleys and passages, sewer rights, water rights and
powers, minerals, flowers, shrubs, trees and other emblements now or hereafter
located on the Real Property or under or above the same or any part or parcel
thereof and all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments and appurtenances, reversions and remainders,
whatsoever, in any way belonging, relating or appertaining to the Real Property
or Improvements or any part thereof, or which hereafter shall in any way belong,
relate or be appurtenant thereto, whether now owned or hereafter acquired by the
Mortgagor.
 
TO HAVE AND TO HOLD the same, together with all and singular the tenements,
hereditaments and appurtenances thereunto belonging or in any way appertaining,
to the Mortgagee, its successors and assigns in fee simple forever.
 
1.2              PERMITTED ENCUMBRANCES The Mortgagor, for itself, its
successors, assigns, covenants with the Mortgagee, its successors and assigns,
that: (i) the Mortgagor is indefeasibly seized of the Premises in fee simple;
that the Mortgagor has full power and lawful right to convey the same in fee
simple as aforesaid; that it shall be lawful for the Mortgagor, its successors
and assigns at all times peaceably and quietly to enter upon, hold, occupy and
enjoy the Premises and every part thereof; that the Premises and every part
thereof is free from all encumbrances of every kind and character except for
taxes assessed for the year of closing and those matters, if any, described in
the title insurance commitment issued in connection herewith (the "Permitted
Encumbrances"); that the Mortgagor will make such further assurances to perfect
the fee simple title to the Premises in the Mortgagee, its successors and
assigns, as may reasonably be required; that the Mortgagor does hereby fully
warrant the title to the Premises and every part thereof and will defend the
same against the lawful claims of all persons whomsoever except for the
Permitted Encumbrances; (ii) the Mortgagor shall duly, promptly and fully
perform, discharge, execute, effect, complete, comply with and abide by each and
every of the stipulations, agreements, conditions and covenants of the Note and
all other documents or instruments evidencing or securing the Secured
Indebtedness, as those terms are hereinafter defined; (iii) the Premises and its
use fully complies with all applicable building and zoning codes and other land
use regulations, any applicable environmental laws or regulations, and any other
applicable laws or regulations; (iv) no part of the Real Property has been
artificially filled; and (v) the Mortgagor has lawful access to the Premises
from a public road.
 
1.3              SECURED INDEBTEDNESS. This conveyance is intended to be and is
a real property Mortgage and a "Security Agreement" governed by the laws of the
State of Florida concerning mortgages and the Uniform Commercial Code as adopted
in Florida and is intended to secure the payment of the following (the "Secured
Indebtedness"):
 
 
(i)
A promissory note in the principal sum of Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000.00), dated June 24, 2013; and

 
 
(ii)
The compliance with all the covenants, agreements and stipulations of this
Mortgage, the Note, and any and all documents or instruments evidencing,
securing or otherwise executed in connection with the Secured Indebtedness.

 
1.4              ASSIGNMENT OF LEASES AND RENTS. The Mortgagor hereby assigns,
transfers, sets over and pledges to the Mortgagee, its successors and assigns,
as further security and means for the discharge of the Secured Indebtedness, all
leases of all or any part of the Premises now made, executed or delivered,
whether written or verbal, or to be hereafter made, be the same written or
verbal, and all of the rents, issues and profits of the Premises and the
improvements now or hereafter thereon, which rents, issues and profits may
become due and payable at any time during the life of this Mortgage when any
amount shall be due and unpaid by the Mortgagor hereunder or when the Mortgagor
shall otherwise be in default hereunder, whether said rents, issues and profits
shall be due from the present or any future tenants or leases thereof, with full
power and authority in the Mortgagee or its assigns to collect and receive the
same from said tenants or leases or from any real estate agent or other person
collecting the same, and to give proper receipts and acquittances therefor and
after paying all commissions of any rental agent collecting the same and any
attorney's fees and other expenses incurred in collecting the same to apply the
net proceeds of such collections upon any and all indebtedness, obligations,
undertakings or liabilities of the Mortgagor hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2
 
The Mortgagor further covenants and agrees as follows:
 
2.1              PAYMENT OF INDEBTEDNESS. To pay all and singular the principal
and interest and other sums of money payable by virtue of the Secured
Indebtedness, as in the Note, any instrument or instruments evidencing one or
more future or additional advances, and/or this Mortgage provided, promptly on
the days that the same respectively become due.
 
2.2              MAINTENANCE AND REPAIR. To keep perfect and unimpaired the
security hereby given and to permit, commit or suffer no waste, impairment or
deterioration of the Premises or any part thereof. The Mortgagor shall comply
with all restrictive covenants, statutes, ordinances and requirements of any
governmental authority relating to the Premises and shall not join in, consent
to or initiate any change in such restrictive covenants, statues, ordinances or
requirements without the express written consent of the Mortgagee.
 
2.3               TAXES, LIENS AND OTHER CHARGES. To pay all and singular the
taxes, assessments, obligations and encumbrances of every nature now on the
Premises or that hereafter may be levied, assessed or imposed thereon when due
and payable according to law and before they become delinquent; and if the same
not be promptly paid the Mortgagee may, at any time either before or after
delinquency, pay the same without waiving or affecting its right to foreclose
this Mortgage or an other right hereunder and all sums so paid shall become a
part of he Secured Indebtedness and, at the option of the Mortgagee, shall bear
interest from the date of each such payment at the maximum rate allowed by law.
Upon notification from the Mortgagee, the Mortgagor shall pay to the Mortgagee,
together with and in addition to the payments of principal and interest payable
under the terms of the Note secured hereby, on installment paying dates in the
Note, until said Note is fully paid or until notification from the Mortgagee to
the contrary, an amount reasonably sufficient (as estimated by the Mortgagee) to
provide the Mortgagee with funds to pay said taxes, assessments, insurance
premiums, rents and other charges next due so that the Mortgagee will have
sufficient funds on hand to pay the same thirty (30) days before the date upon
which they become past due. In no event shall the Mortgagee be liable for any
interest on any amount paid to it as herein required, and the money so received
shall be held in a separate account pending payment or application thereof as
herein provided. As required by the Mortgagee, the Mortgagor shall furnish to
the Mortgagee, at least thirty (30) days before the date on which same will
become past due, an official statement of the amount of said taxes, assessments,
insurance premiums and rents next due, and the Mortgagee shall ay said charges
to the amount of the then unused credit therefor as and when they become
severally due and payable. An official receipt therefor shall be conclusive
evidence of such payment and the validity of such charges.
 
2.4              INSURANCE.The Mortgagor will keep, or cause tenants of the
Premises to keep, the Premises insured against loss or damage by fire, flood and
such other risks and matters including, without limitation, business
interruption, rental loss, public liability and boiler insurance, as the
Mortgagee may from time to time require in amounts required by the Mortgagee,
not exceeding in the aggregate 100% of the full insurable value of the Premises,
and shall pay, or cause the tenants of the Premises to pay, the premiums for
such insurance as same become due and payable. All policies of insurance (the
"Policies") shall be issued by an insurer acceptable to the Mortgagee and shall
contain the standard Florida non-contribution provision naming the Mortgagee as
the person to which all payments made by such insurance company shall be paid.
The Mortgagor will assign and deliver the Policies to the Mortgagee. Not later
than thirty (30) days prior to the expiration date of each ofthe Policies, the
Mortgagor will deliver to the Mortgagee evidence satisfactory to the Mortgagee
of the renewal of each of the Policies. If the Premises shall be damaged or
destroyed, in whole or in part, by fire or other casualty, the Mortgagor shall
give prompt notice thereof to the Mortgagee. Sums paid to the Mortgagee by any
insurer may be retained and applied by the Mortgagee toward payment of the
Secured Indebtedness in such priority and proportions as the Mortgagee in its
discretion shall deem proper or, at the discretion of the Mortgagee, the same
may be paid, either in whole or in part, to the Mortgagor for such purposes as
the Mortgagee shall receive and retain such insurance money, the lien of this
Mortgage shall be reduced only by the amount thereof received after expenses of
collection and retained by the Mortgagee and actually applied by the Mortgagee
in reduction of the Secured Indebtedness. The foregoing rights of the Mortgagee
with respect to any proceeds of insurance is subject and subordinate to the
rights of any mortgagee whose mortgage recorded against the Real Property is
superior in right to this Mortgage.
 
2.5              EXPENSES. To pay all and singular the costs, charges and
expenses, including reasonable attorneys' fees and costs of abstracts of title,
incurred or paid at any time by the Mortgagee or its assigns in collecting or
attempting to collect the Secured Indebtedness or in foreclosing or attempting
to foreclose this Mortgage or in enforcing any of its rights hereunder or
incurred or paid by it because of the failure on the part of the Mortgagor
promptly and fully to perform the agreements and covenants of the instrument or
instruments evidencing the Secured Indebtedness and this Mortgage; and said
costs, charges and expenses shall be immediately due and payable and shall be
secured by the lien of this Mortgage.
 
 
3

--------------------------------------------------------------------------------

 
 
2.6              CONDEMNATION.Notwithstanding any taking of any property herein
conveyed and agreed to be conveyed, by eminent domain, alteration of the grade
of any street or other injury to, or decrease in value of, the Premises by any
public or quasi-public authority or corporation, the Mortgagor shall continue to
pay principal and interest on the Secured Indebtedness, and any reduction in the
Secured Indebtedness resulting from the application by the Mortgagee of any
award or payment for such taking, alterations, injury or decrease in value of
the Premises, as hereinafter set forth, shall be deemed to take effect only on
the date of such receipt; and said award or payment may, at the option of the
Mortgagee, be retained and applied by the Mortgagee toward payment of the
Secured Indebtedness, or be paid over, wholly or in part, to the Mortgagor for
the purpose of altering, restoring or rebuilding any part of the Premises which
may have been altered, damaged or destroyed as a result of any such taking,
alteration of grade, or other injury to the Premises, or for any other purpose
or object satisfactory to the Mortgagee, but the Mortgagee shall not be
obligated to see to the application of any amount paid over to the Mortgagor.
If, prior to the receipt by the Mortgagee of such award or payment, the Premises
shall have been sold on foreclosure of this Mortgage, the Mortgagee shall have
the right to receive said award or payment to the extent of any deficiency found
to be due upon such sale, with legal interest thereon, whether or not a
deficiency judgment on this Mortgage shall have been sought or recovered or
denied, and of the reasonable counsel fees, costs and disbursements incurred by
the Mortgagee in connection with the collection of such award or payment. The
foregoing rights of the Mortgagee with respect to any proceeds of any
condemnation with respect to the Premises is subject and subordinate to the
rights of any mortgagee whose mortgage recorded against the Real Property is
superior in right to this Mortgage.
 
2.7              REPAIRS BY MORTGAGEE. The Mortgagee shall have the right from
time to time to expend such sums as it shall deem necessary to keep the Premises
in good condition and repair, and all sums so expended shall be added to and
become part of the Secured Indebtedness and shall bear interest and be payable
as herein provided for the payment of the Secured Indebtedness and interest, and
the lien of this Mortgage shall extend to and secure the same.
 
2.8              INDEMNIFICATION. The Mortgagor shall protect, indemnify and
save harmless the Mortgagee from and against all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including
without limitation attorneys' fees and expenses) imposed upon or incurred by or
asserted against the Mortgagee by reason of (a) ownership of this Mortgage, the
Premises or any interest therein or receipt of any rents; (b) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Premises or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (c) any use,
nonuse or condition in, on or about the Premises or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (d) any failure on the part of the Mortgagor to perform or comply with
any of the terms of this Mortgage; or (e) performance of any labor or services
or the furnishing of any materials or other property in respect of the Premises
or any part thereof. Any amounts payable to the Mortgagee by reason of the
application of this paragraph shall become part of the Secured Indebtedness and
shall bear interest and be payable as herein provided for the payment of the
Secured Indebtedness and interest, and the lien of this Mortgage shall extend to
and secure the same. The obligations fo the Mortgagor under this paragraph shall
survive any termination or satisfaction of this Mortgage.
 
 
4

--------------------------------------------------------------------------------

 
 
2.9              HAZARDOUS SUBSTANCES. The Mortgagor shall not cause or permit
the presence, use, disposal, storage, or release of any Hazardous Substances
(hereinafter defined) on or in the Premises. The Mortgagor shall not do, nor
allow anyone else to do, anything affecting the Premises that is in violation of
any Environmental Law (hereinafter defined). The Mortgagor shall promptly give
the Mortgagee written notice of any investigation, claim, demand, lawsuit or
other action by any governmental or regulatory agency or private party involving
the Premises and any Hazardous Substance or Environmental Law of which the
Mortgagor has actual knowledge. If the Mortgagor learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of
any Hazardous Substance affecting the Premises is necessary, the Mortgagor shall
promptly take all necessary remedial actions in accordance with Environmental
Law at the Mortgagor's expense. As used in this paragraph, "Hazardous
Substances" are those substances defined as toxic or hazardous substances by
Environmental Law, and the following substances: (I) gasoline, kerosene, other
flammable or toxic petroleum products, toxic pesticides and herbicides and
volatile solvents (other than such small quantities thereof as are generally
recognized as being appropriate to normal use and to maintenance of the
Premises), and (ii) materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "Environmental Law" means
federal laws and laws of the jurisdiction where the Premises are located that
relate to health, safety or environmental protection. To the maximum extent
permitted by applicable law, the Mortgagor shall indemnify the Mortgagee and he
Mortgagee's successors, assigns, members, managers, officers, directors,
shareholders, employees, affiliates and agents (collectively, the "Indemnitees")
against any and all liabilities, losses, damages or expenses suffered or
incurred by Indemnitees as the result of the Mortgagor's failure to observe or
perform any of the provisions of this paragraph, as a result of the failure of
Mortgagor or any other person to comply with any Environmental Law affecting the
Premises or as a result of the presence, storage, disposal or treatment on the
Premises of any Hazardous Substance. The indemnification obligations of the
Mortgagor under this paragraph shall survive payment or satisfaction of the
Secured Indebtedness and any acquisition of the Premises by the Mortgagee by
foreclosure of this Mortgage, by conveyance in lieu of foreclosure or otherwise,
and such provisions shall remain in full force and effect as long as the
possibility exists that Indemnitees may suffer or incur any such liabilities,
losses, damages or expenses.
 
SECTION 3
 
3.1              EVENT OF DEFAULT. Each of the following events shall constitute
an "Event of Default" under this Mortgage: (i) should the Mortgagor fail to pay
the Secured Indebtedness, or any part thereof, when and as the same shall become
due and payable; (ii) should any warrant or representation of the Mortgagor
herein contained, or contain ed in any instrument, transfer, certificate,
statement, conveyance, assignment or loan agreement given with respect to the
Secured Indebtedness, prove untrue or misleading in any material aspect; (iii)
should the Premises be subject to actual or threatened waste; (iv) should any
federal tax lien or claim of lien for labor or material be filed of record
against the Mortgagor or the Premises and not be removed by payment or bond
within thirty (30) days from date of recording; (v) should any claim of priority
to this Mortgage by title, lien or otherwise be asserted in any legal or
equitable proceeding which is not fully covered by applicable title insurance;
(vi) should the Mortgagor or any guarantor of the Secured Indebtedness make any
guarantor of the Secured Indebtedness or of any of the Mortgagor's or any
guarantor's of the Secured Indebtedness property be appointed, or should any
petition for the bankruptcy, reorganization or arrangement of Mortgagor or any
guarantor of the Secured Indebtedness pursuant to the Federal Bankruptcy Act or
any similar statue be filed, or should the Mortgagor or any guarantor of the
Secured Indebtedness be adjudicated a bankrupt or insolvent, or should the
Mortgagor or any guarantor of the Secured Indebtedness in any proceeding admit
his insolvency or inability to pay his debts as they fall due or should the
Mortgagor, if a corporation, be liquidated or dissolved; (vii) should the
Mortgagor fail to keep, observe, perfoi in, carry out and execute in every
particular the covenants, agreement, obligations and conditions set out in this
Mortgage or in the Note or in any instrument given with respect to the Secured
Indebtedness; (viii) should the Mortgagor transfer, convey, encumber, mortgage,
grant a security interest in or otherwise convey any interest in the Premises
whatsoever without the prior written consent of the Mortgagee, excluding the
creation of a purchase money security interest for household appliances, a
transfer by devise, descent or by operation of law upon the death of a joint
tenant or the grant of any leasehold interest of three (3) years or less not
containing an option to purchase; (ix) should there occur, without the prior
written consent of the Mortgagee, any change in the ownership of the Mortgagor;
(x) should an event of default or an event that but for the passage of time or
giving of notice would constitute an event of default occur under the terms of
any mortgage or any note secured by said mortgage or any other document or
security instrument given in connection therewith given from the Mortgagor to
the Mortgagee; (xi) should an event of default or an event that but for the
passing of time or giving of notice would constitute an event of default occur
under the terms of any other mortgage encumbering all or any portion of the
Premises; or (xii) should the Mortgagor hereafter attempt to limit the maximum
principal amount which may be secured by this Mortgage.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2              REMEDIES. If an Event of Default occurs and remains uncured,
then in either or any such event, the aggregate sum or sums secured hereby then
remaining unpaid, with interest accrued at that time, and all moneys secured
hereby, shall become due and payable forthwith, or thereafter, at the option of
the Mortgage, its assigns, as fully and completely as if all of the said sums of
money were originally stipulated to be paid on such date, anything in the Note
or any instrument or instruments on in this Mortgage to the contrary
notwithstanding; and thereupon, or thereafter, at the option of the Mortgage, or
its assigns, without notice or demand, suit at law or in equity may be
prosecuted as if all moneys secured hereby had matured prior to its institution.
The Mortgagee, or its assigns, may do either or both of the following as to the
amount so declared due and payable: (i) bring an action to enforce payment of
the amount so declared due and payable, with or without bringing an action to
foreclose this Mortgage; and/or (ii) foreclose this Mortgage as to the amount so
declared due and payable, and the Premises, or any part or parts thereof, in one
or more sales as determined by the Mortgagee, shall be sold to satisfy and pay
the same with costs, expenses and allowances. In addition, the Mortgagee shall
also be entitled to take such action and avail itself of such remedies as may be
available under the Uniform Commercial Code in effect in the State of Florida.
 
3.3              RECEIVER. In the event a suit shall be instituted to foreclose
this Mortgage, the Mortgage, its successors or assigns, shall be entitled to
apply at any time pending such foreclosure suit to the court having jurisdiction
thereof for the appointment of a receiver for all and singular the Premises and
of all the rents, income, profits, issues and revenues thereof, from whatsoever
source derived, with the usual powers and duties of receivers in like cases, and
such appointment shall be made by such court as a matter of strict right to the
Mortgage, its successors or assigns, without reference to the adequacy or
inadequacy of the value of the property hereby mortgaged or to the solvency or
insolvency of the Mortgagor, the Mortgagor's legal representative, successors or
assigns, and that such rents, profits, incomes, issues, and revenues shall be
applied by such receiver to the payment of the Secured Indebtedness, costs, and
charges according to the order of said court. The Mortgagor hereby specifically
waives the right to object to the appointment of a receiver as described herein
and hereby expressly consents that such appointment shall be made as an admitted
equity and is the Mortgagee's absolute right, and that the appointment may be
done without notice to the Mortgagor. The Mortgagor further consents to the
appointment of the Mortgagee or any officer or employee of the Mortgagee as
receiver.
 
SECTION 4
 
4.1              PRIOR LIENS, LEASEHOLD, OR CONDOMINIUM. If this is a junior
Mortgage, or if this is a mortgage on a leasehold estate, the Mortgagor shall
pay all installments of principal and interest and perform each and every
covenant and obligation of the prior mortgage or the lease. Failure of the
Mortgagor to do so shall constitute a default hereunder. Upon failure of the
Mortgagor to do so, the Mortgagee may (but shall not be required to) make such
payments or perform such covenants or obligations and the cost of same, together
with interest at the maximum rate allowed by law, shall be payable by the
Mortgagor upon demand by the Mortgagee and shall be secured by the lien of this
Mortgage. If this is a junior Mortgage and the Mortgagor increases the amount
due on any prior mortgage without the Mortgagee's prior written consent, the
Mortgagee may, at its option, immediately or thereafter declare this Mortgage
and the indebtedness secured hereby due and payable forthwith and thereupon may,
at its option, proceed to foreclose this Mortgage. If this is a Mortgage on a
condominium or a planned unit development, Mortgagor shall perform all of the
Mortgagor's obligations under the declaration or covenants creating or governing
the condominium or planned unit development, and constituent documents. If a
condominium or planned unit development rider is executed by the Mortgagor and
recorded together with this Mortgage, the covenants and agreements of such rider
shall be incorporated into and shall amend and supplement the covenants and
agreements of this Mortgage as if the rider were a part hereof.
 
4.2              NOTICES. Any notice, election, or other communication required
or permitted hereunder shall be in writing and shall be either: (i) delivered in
person; (ii) sent by overnight courier service; or (iii) sent by certified or
registered United States mail, return receipt requested, to the addresses for
the Mortgagor and the Mortgagee set forth on the first page of this Mortgage.
Any notice, election, or other communication delivered or mailed as aforesaid
shall, if delivered in person, be effective upon date of delivery, if couriered
by overnight delivery service be effective on the date of delivery and if
mailed, such notice shall be effective upon date of actual receipt. Any notice
delivered to the address or addresses set forth above to the respective party
shall be deemed delivered if delivery thereof is rejected or refused at the
address provided. Each party hereto may change its address and addressee for
notice, election, and other communication from time to time by notifying the
other parties hereto of the new address and addressee in the manner provided for
giving notice herein.
 
 
6

--------------------------------------------------------------------------------

 
 
4.3              SUBROGATION. To the extent of the Secured Indebtedness, the
Mortgagee is hereby subrogated to the lien or liens and to the rights of the
owners and holders thereof of each and every mortgage, lien or other encumbrance
on the Premises which is paid or satisfied, in whole or in part, from the
proceeds of the loan evidenced by the Secured Indebtedness or from the proceeds
of any future or additional advances, and the liens of said mortgages or other
encumbrances shall be and the same and each of them hereby are preserved and
shall pass to and be held by the Mortgagee herein as security for the Secured
Indebtedness, the same extent that it would have been preserved and would have
been passed to and been held by the Mortgagee had it been duly and regularly
assigned, transferred, set over and delivered unto the Mortgagee by separate
deed of assignment, notwithstanding the fact that the same may be satisfied and
cancelled of record, it being the intention that the same will be satisfied and
cancelled of record by the holders thereof at or about the time of the recording
of this Mortgage.
 
4.4              GENERAL. The provisions hereof shall be binding upon and shall
inure to the benefit of the Mortgagor, its successors and assigns (including
without limitation subsequent owners of the Premises), and shall be binding upon
and inure to the benefit of the Mortgagee, its successors or assigns of any
future holder of the Secured Mortgage and may not be changed, terminated or
modified orally or in any other manner than by an instrument in writing signed
by the party against whom enforcement is sought. The captions or headings at the
beginning of each Section hereof are for the convenience of the parties are not
a part of this Mortgage. In no event shall all charges in the nature of interest
charged or taken on this Mortgage or in connection with the Secured Indebtedness
exceed the maximum allowed by law, and in the event such charges cause the
interest to exceed said maximum allowed by law, such interest shall be
recalculated, and such excess shall be credited to principal, it being the
intent of the parties that under no circumstances shall the Mortgagor be
required to pay any charges in the nature of interest in excess of the maximum
rate allowed by law. In the case any one or more of the covenants, agreements,
terms, or provisions contained in this Mortgage or in the Note shall be held or
found invalid, illegal, or unenforceable in any respect, the validity of the
remaining covenants, agreements, terms, or provisions contained herein and in
the Note shall in no way be affected, prejudiced, or disturbed thereby. This
Mortgage shall be governed and construed by the laws of the State of Florida. No
act of the Mortgagee shall be construed as an election to proceed under any one
provision of the Mortgage or of the applicable statutes of the State of Florida
to the exclusion of any other such provision, anything herein otherwise to the
contrary notwithstanding. Time is of the essence of this Mortgage. No waiver of
any covenant herein or in the obligations secured hereby shall at any time
hereafter be held to be a waiver of any of the other terms hereof or of the
Secured Indebtedness secured hereby or future waiver of the same covenant. The
use of any gender shall include all other genders. The singular shall include
the plural. The Mortgagor will execute and deliver promptly to the Mortgagee on
demand at any time or times hereafter any and all further instruments reasonably
required by the Mortgagee to carry out the provisions of this Mortgage.
 
4.5              ENTIRE AGREEMENT, WAIVER OF JURY TRIAL. It is understood and
agree that:
ANY CONTEMPORANEOUS OR PRIOR REPRESENTATIONS, STATEMENTS, UNDERSTANDINGS AND
AGREEMENTS, ORAL OR WRITTEN, BETWEEN THE MORTGAGOR AND THE MORTGAGEE ARE MERGED
INTO THIS MORTGAGE, WHICH ALONE FULLY AND COMPLETELY EXPRESSES THEIR AGREEMENT,
AND THAT THE SAME IS ENTERED INTO AFTER FULL INVESTIGATION, NEITHER PARTY
RELYING ON ANY STATEMENT OR REPRESENTATION MADE BY THE OTHER WHICH IS NOT
EMBODIED IN THIS MORTGAGE. THE MORTGAGEE AND THE MORTGAGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY. THIS PARAGRAPH
IS A MATERIAL INDUCEMENT FOR THE MORTGAGEE MAKING THE LOAN TO MORTGAGOR.
 
 
7

--------------------------------------------------------------------------------

 
 
The Mortgagor has executed this Mortgage as of the date and year first above
written.
 

Signed, sealed and delivered   THE MORTGAGOR   in the presence of:          
INSPIRED BUILDERS, INC.,
a Nevada corporation
                  [Type/Print Name of Witness]    MATTHEW J. NORDGREN      
Chief Executive Officer                   [Type/Print Name of Witness]       

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
LEGAL DESCRIPTION
 
PARCEL D:
 
A part of the unsurveyed portion of Section 14, Township 1 South, Range 27 East,
Duval County, Florida, as recorded in Deed Book 1754, page 427 and Official
Records Book 201, page 318, said public records, being more particularly
described as follows:
 
Commence at the intersection of the northerly prolongation of the east line of
Government Lot 4, Section 23, Township 1 South, Range 27 East, and the northerly
right-of-way line of Hecksher Drive (a 200 foot right-of-way as now
established); thence North 89 degrees 20 minutes 20 seconds West along said
right-of-way, a distance of 1200 feet to the Point of Beginning; thence continue
North 89 degrees 20 minutes 20 seconds West, a distance of 624 feet, more or
less, to the approximate high water line of Dunn's Creek; thence northeasterly,
easterly and southeasterly along the meanderings of the approximate high
waterline of Dunn's Creek to a point that lies North 0 degrees 27 minutes East
and 62 feet from the point of beginning; thence South 0 degrees 27 minutes West,
62 feet to the Point of Beginning.
 
 
9

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 

STATE OF CALIFORNIA  )       ) ss.    
COUNTY OF LOS ANGELES
)    

 
On                                , before
me                                                     , Notary Public in and
for said State, personally appeared                                        
                     ,  who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 

     
Notary Public in and for said
   
County and State 
[SEAL]  

 
 
10

--------------------------------------------------------------------------------